Case 2:21-cv-03621 Document 1-12 Filed 04/28/21 Page 1 of 4 Page ID #:74




                          EXHIBIT 12
      Case 2:21-cv-03621 Document 1-12 Filed 04/28/21 Page 2 of 4 Page ID #:75




Live Nation Merchandise, L.L.C.
Attn. Mr. Eric Gelwicks
         Senior Counsel
         Director, Business & Legal Affairs
9348 Civic Center Drive
Beverly Hills, CA 90210



BY EMAIL:        ericgelwicks@livenation.com!



RE:              JOCELYN BUNDY v. NIRVANA, L.L.C. ET AL. ||!CEASE & DESIST LETTER



                                                                                                  March 15, 2021



Dear Mr. Gelwicks,

I am contacting you on behalf of my client, Jocelyn Bundy, granddaughter and sole heir of the British author
C.W. Scott-Giles. Mr. Scott-Giles is the illustrator of the image of “Upper Hell” as used by Nirvana on band
merchandise since the 1990s.

Please be advised that Nirvana never obtained permission for its use of this illustration, neither from my
client nor from her predecessors-in-right. Nirvana alleges that the illustration is in the public domain and
that it is, therefore, free to use it without consent or compensation. For reasons set out in the attached draft
Complaint and others, we respectfully disagree.

In addition, whatever reliance status that Nirvana mistakenly believes that it may raise for its use of the
copyright, would not inure to the benefit of Live Nation Merchandise or any other downstream licensees,
distributors or retailers that have been selling products bearing this image in more recent years. In fact, 17
U.S.C. §104(A)(f)(1) would not even shield Nirvana from liability for any warranties, promises, or guarantees
that it has made to any such parties after January 1, 1995 with respect to the copyright in the illustration.
And it certainly does not shield Nirvana from liability for its use of the illustration outside of the U.S.

After a failed attempt to resolve the issue amicably with counsel for Nirvana, L.L.C., I have instructions to file
suit against Nirvana and all other parties who are acting in concert and active participation with each other
to commit the infringement of my client’s copyright, who profit of such infringement, or who, by their right
and ability to supervise persons within their control, fail to prevent such infringement.


                             MODO LAW • 4218 Via Padova • Claremont, CA 91711
                                +1 424-832-6118 • inge.debruyn@modo-law.com
                                              www.modo-law.com
   Case 2:21-cv-03621 Document 1-12 Filed 04/28/21 Page 3 of 4 Page ID #:76

                                                                                                       Page |2




Although my client would like to avoid piecemeal settlements and litigation, we do appreciate that Live
Nation’s interests in this matter are not necessarily aligned with Nirvana’s, and that it may want to proceed
differently.

In case Live Nation Merchandise is interested in settling this matter out-of-court, we kindly request that it
takes the following actions:

    a) That it immediately ceases and desists from all further production, reproduction, licensing, display,
       distribution, and sale of any and all materials bearing the Upper Hell illustration or any image
       substantially similar thereto, in the U.S. and abroad.
    b) That it provides a full accounting of all copies manufactured, sold, licensed, or otherwise distributed
       and all gross proceeds derived therefrom since the start of the infringement, in the U.S. and abroad.
    c) That it, separately, identifies all infringing products and their quantities that were manufactured
       after February 19, 2021 by Live Nation Merchandise, or by any party under its control, on behalf of
       Nirvana, L.L.C., in the U.S. and abroad.
    d) That it identifies all online and retail outlets carrying the infringing products, in the U.S. and abroad.
    e) That it produces all so-called “Style Guides” that it has distributed internally and to outside parties
        since 2012 for the design and production of Nirvana-branded merchandise and that contain
        guidelines for the use of the infringing image, in the U.S. and abroad.

We also ask that you promptly provide us with written confirmation that Live Nation Merchandise, and any
parties and entities under its control, will fully comply with these requests and that you contact me within
the next 5 business days to discuss a financial settlement.

If we do not receive a satisfactory response by the close of business on March 19, 2021, Ms. Bundy will have
no choice but to seek the intervention of the courts and take all steps necessary to protect her rights, without
further notice. This includes, but is not limited to, filing a Complaint for willful copyright infringement in U.S.
Federal Court, a draft of which you can find attached.

Please accept this letter as notice that Ms. Bundy intends to fully enforce the copyright in the Upper Hell
illustration against infringers, and objects to any and all unlicensed exploitations of the illustration by
Nirvana or its agents, in the U.S. and abroad. Specifically, Ms. Bundy will fully enforce the copyright in the
illustration against the use of the protected work on Nirvana-branded t-shirts, sweatshirts, hoodies, hats,
magnets, key fobs, coffee mugs, patches, albums and any other items that we may still encounter in the
market.

This letter and the draft Complaint are not an exhaustive statement of all the relevant facts and law, and
Ms. Bundy expressly reserves the right to revise the draft as she deems necessary, and to add as Defendants
any and all individuals or entities that have induced, facilitated or otherwise assisted Nirvana in any way to
perpetuate the infringement of the exclusive copyrights in the Illustration. This includes any retailers carrying




                             MODO LAW • 4218 Via Padova • Claremont, CA 91711
                               +1 424-832-6118 • inge.debruyn@modo-law.com
                                             www.modo-law.com
    Case 2:21-cv-03621 Document 1-12 Filed 04/28/21 Page 4 of 4 Page ID #:77

                                                                                                   Page |3


the infringing products. Ms. Bundy also reserves all of her equitable and legal rights and remedies, including
the right to seek injunctive relief and recover monetary damages.

I would also like to remind you that this letter puts Live Nation Merchandise on notice that litigation
regarding copyright infringement of the Upper Hell illustration is likely, that Live Nation Merchandise has a
duty to preserve all evidence within its control that may be relevant to the pending litigation, and that it
should notify its employees and agents of this retention request immediately.

I remain hopeful, however, that we can resolve this dispute short of litigation.
All rights reserved.


Sincerely,




Inge De Bruyn




Attached:       Draft Complaint for Copyright Infringement




                              MODO LAW • 4218 Via Padova • Claremont, CA 91711
                                 +1 424-832-6118 • inge.debruyn@modo-law.com
                                               www.modo-law.com
